                                                                               Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 1 of 13 Page ID #:102



                                                                                1   NANCY SHER COHEN (State Bar No. 81706)
                                                                                2
                                                                                      nancy.cohen@lathropgpm.com
                                                                                    RONALD A. VALENZUELA (State Bar No. 210025)
                                                                                3     ronald.valenzuela@lathropgpm.com
                                                                                4   LATHROP GPM LLP
                                                                                    1888 Century Park East, Suite 1000
                                                                                5   Los Angeles, CA 90067
                                                                                6   310.789.4600
                                                                                    310.789.4601
                                                                                7

                                                                                8   Attorneys for Plaintiffs
                                                                                    Arconic Inc. et al.
                                                                                9
                  1888 CENTURY PARK EAST, SUITE 1000




                                                                               10                                 UNITED STATES DISTRICT COURT
                                                       LOS ANGELES, CA 90067




                                                                               11                               CENTRAL DISTRICT OF CALIFORNIA
LATHROP GPM LLP




                                                                               12                                           WESTERN DIVISION
                                                                               13   Arconic Inc. et al.,
                                                                                                                                      CASE NO. 2:20-cv-02586-GW(Ex)
                                                                               14                                     Plaintiffs,
                                                                               15   vs.                                               Assigned to: Hon. George H. Wu
                                                                               16   Cal-Tron Plating, Inc. et al,                     PLAINTIFFS’ EX PARTE
                                                                               17                                     Defendants.     APPLICATION FOR ORDER
                                                                                                                                      STAYING CASE;
                                                                               18                                                     MEMORANDUM OF POINTS
                                                                               19                                                     AND AUTHORITIES IN
                                                                                                                                      SUPPORT THEREOF
                                                                               20

                                                                               21
                                                                                                                                      Complaint Filed: March 18, 2020

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28

                                                                                    32701572v3 May 21, 2020 2:03 PM
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 2 of 13 Page ID #:103



 1                                EX PARTE APPLICATION
 2         Plaintiffs Arconic Inc. et al. (“Plaintiffs”) hereby apply to this Court ex parte
 3   (the “Application”) for an order staying this case pending the outcome of the appeal of
 4   this Court’s statute-of-limitations ruling in a related action: Arconic Inc. et al. v APC
 5   Investment Co, et al., Case No. 2:14-cv-06456 GW (Ex.) (“Arconic”). That appeal (the
 6   “Arconic Appeal”) is currently pending before the Ninth Circuit Court of Appeals; it
 7   has been fully briefed, oral argument was conducted over two months ago, and all that
 8   remains is for the Ninth Circuit to issue its decision. That decision may directly bear
 9   on this case, answering when the statute of limitations expires for the types of claims
10   asserted here, namely, claims for contribution and declaratory relief under the
11   Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
12   § 9601 et seq. (“CERCLA”). Good cause exists for granting this Application.
13         Here, Defendant Vanowen Holdings, LLC (“Vanowen”) wants to litigate the
14   statute-of-limitations issue; it intends to bring a motion to dismiss on the grounds that
15   Plaintiffs’ CERCLA claims in this case are time-barred. Plaintiffs would oppose, as
16   they contend that the claims are timely. But this dispute need not, and should not, be
17   joined now, because the Ninth Circuit’s decision in the Arconic Appeal will almost
18   certainly settle the question, and thus staying this case to allow time for the Ninth
19   Circuit to issue that decision is warranted and appropriate. A stay would conserve
20   party and judicial resources and promote judicial economy. Conserving those
21   resources would be impossible if this request was brought as a regularly noticed
22   motion, as Plaintiffs would be simultaneously opposing Vanowen’s motion to
23   dismiss—at significant cost—while seeking a stay to avoid those very costs.
24         As required under Local Rule 7-19.1, notice of this Application was given to all
25   Defendants that have been served in this matter.1 See Decl. of Ronald A. Valenzuela
26
     1
27     All Defendants have been served except Dennis O’Meara and his former company
     Omega Chemical Corporation. Plaintiffs are continuing their diligent efforts to serve
28   those two Defendants. See Valenzuela Decl. ¶ 7.
                                                 -2-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 3 of 13 Page ID #:104



 1   In Support of Ex Parte Application (“Valenzuela Decl.) ¶¶ 16-22. Plaintiffs have also
 2   served a copy of this Application and all supporting papers on counsel for those
 3   Defendants, which are listed in Appendix A attached hereto. Id. Vanowen is the only
 4   Defendant that opposes this Application. Id.
 5         The Application is brought in accordance with Local Rule 7-19 and Federal
 6   Rule of Civil Procedure 6(c)(1)(A) and is based upon the Memorandum of Points and
 7   Authorities, Declaration of Ronald A. Valenzuela, and proposed order submitted
 8   concurrently herewith, all other pleadings filed in this action and in Arconic Inc. et al.
 9   v APC Investment Co, et al., Case No. 2:14-cv-06456 GW (Ex.) and contained in the
10   Court’s file. As required under the Court’s Procedures, published on the home page
11   for the Hon. George H. Wu at the United States District Court, Central District of
12   California website at https://www.cacd.uscourts.gov/honorable-george-h-wu, any
13   opposition to this Application must be filed not later than 24 hours after the
14   filing of this ex parte application.
15

16    Dated: May 21, 2020                         LATHROP GPM LLP
17

18                                                By: /s/ Ronald A. Valenzuela
                                                     Ronald A. Valenzuela
19                                                   Attorneys for Plaintiffs Arconic Inc.
20                                                   et al.
21

22

23

24

25

26

27

28

                                                 -3-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 4 of 13 Page ID #:105



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3         This is an environmental case involving regional groundwater contamination
 4   that has been designated by U.S. EPA as Operable Unit No. 2, or OU-2, of the Omega
 5   Chemical Corporation Superfund Site. This Court is already aware of the groundwater
 6   contamination in OU-2, because that contamination is at the center of a related case
 7   filed in 2014 which is pending before this Court – the Arconic case.
 8         The plaintiffs in Arconic, a group which includes the plaintiffs in this case,
 9   asserted claims under CERCLA for contribution and declaratory relief. Plaintiffs
10   sought to require defendants, parties that Plaintiffs allege share responsibility for the
11   OU-2 contamination, to bear their fair share of costs arising from a consent decree
12   between Plaintiffs and the federal and state governments that imposes certain
13   obligations related to addressing the OU-2 groundwater contamination (the “OU-2
14   Consent Decree”).
15         This Court, however, dismissed the CERCLA claims asserted in Arconic, ruling
16   that the limitations period for those claims began in 2007 and expired no later than
17   2010 and thus were time-barred under CERCLA’s 3-year statute of limitations.
18   Plaintiffs appealed that ruling to the Ninth Circuit, arguing that the limitations period
19   for their CERCLA claims began to run on March 31, 2017, when this Court approved
20   the OU-2 Consent Decree, and did not expire until March 31, 2020. The Arconic
21   Appeal was deemed argued and submitted over two months ago, on March 3.
22         Plaintiffs subsequently brought this lawsuit on March 18 asserting two claims
23   under CERCLA. Those claims are substantially similar to the CERCLA claims
24   asserted in Arconic. Both sets of claims relate to OU-2, and both seek to require
25   defendants, parties alleged to share responsibility for the OU-2 contamination, to bear
26   a portion of the costs arising from the OU-2 Consent Decree. Indeed, this suit was
27   filed prior to March 31 to ensure that Plaintiffs’ claims were timely in the event the
28   Ninth Circuit reverses the District Court’s ruling and holds that the limitations period

                                                 -1-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 5 of 13 Page ID #:106



 1   for the claims asserted in Arconic, and by extension here, expired March 31, 2020. In
 2   other words, the timing of the filing of this lawsuit was aimed at preserving Plaintiffs’
 3   CERCLA claims against Defendants before the limitations period for those claims
 4   expired.2
 5         Given the similarities between the CERCLA claims in Arconic and in this case,
 6   the Ninth Circuit’s decision in the Arconic Appeal will inform this case; it will likely
 7   determine when the statute of limitations for the CERCLA claims in this case expired.
 8   As such, it would be an enormous waste of time, effort, and money for the parties to
 9   litigate—and for this Court to adjudicate—this matter before the Ninth Circuit has
10   issued its decision.
11         Indeed, the threat of having to needlessly commit such resources is not
12   theoretical; it is imminent, as Defendant Vanowen has advised Plaintiffs that it intends
13   to bring a Rule 12(b)(6) motion. That motion will seek dismissal of Plaintiffs’ claims
14   as time-barred and subject to this Court’s statute-of-limitations ruling in Arconic
15   under the doctrine of res judicata.
16         But as indicated, the Ninth Circuit’s decision in the Arconic Appeal is expected
17   to answer that question. The Ninth Circuit will either conclude that the limitations
18   period for the types of CERCLA claims at issue here expired long ago, and thus likely
19   obviate the need for motion practice on that issue in this case, or it will conclude that
20   the limitations period did not expire until this year, on March 31, thus eliminating the
21   basis for Vanowen’s anticipated motion to dismiss. For this reason, Plaintiffs
22   proposed that the parties submit a stipulated request for a stay to avoid the time and
23

24

25
     2
      Prior to filing this lawsuit, Plaintiffs spent several months trying to obtain
26   agreements with Defendants, and many others, to toll the statute of limitations for
27   Plaintiffs’ CERCLA claims and avoid having to file this action at all. Valenzuela
     Decl. ¶ 8. Plaintiffs were largely successful but were unable to reach such an
28   agreement with Defendants. Id.
                                                 -2-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 6 of 13 Page ID #:107



 1   expense of briefing and arguing Vanowen’s anticipated motion, a proposition that
 2   Vanowen rejected.
 3         A stay of this case, therefore, pending the outcome of the Arconic Appeal is
 4   warranted. A stay is in the interest of justice, conserves party and judicial resources,
 5   and promotes judicial economy, and no party would be prejudiced by a stay. Indeed,
 6   the only Defendant that has voiced any opposition to this Application is Vanowen.3
 7   But Vanowen is not being deprived of any rights or defenses, including a statute-of-
 8   limitations defense. It is merely required to defer that defense until the Ninth Circuit
 9   has rendered its decision on the statute-of-limitations issue, a decision that likely will
10   decide the viability of Vanowen’s defense. Accordingly, Plaintiffs respectfully submit
11   that this Application should be granted.
12   II.   PROCEDURAL BACKGROUND
13         The Arconic lawsuit was initiated in 2014 and assigned to this Court.
14   Valenzuela Decl. ¶ 3. Plaintiffs in this case are among the group of plaintiffs in
15   Arconic. Id. After Plaintiffs, and others, entered into the OU-2 Consent Decree4 with
16   the federal and state governments, Plaintiffs amended the Arconic complaint to assert
17   two causes of action under CERCLA. Id. One cause of action asserts a claim for
18   contribution under CERCLA Section 113(f), 42 U.S.C. § 9613(f). Id. The other asserts
19   a claim for declaratory relief under CERCLA Section 113(g)(2), 42 U.S.C.
20   § 9613(g)(2) and the Federal Declaratory Judgments Act, 28 U.S.C. § 2201. Id.
21         The Arconic defendants moved for summary judgment on the CERCLA claims,
22   arguing that the statute of limitations had expired before Plaintiffs filed suit. Id.¶ 6.
23   Plaintiffs opposed. Id. In February 2019, this Court entered judgment in Arconic,
24
     3
25    Of the remaining seven Defendants, six have stated that they do not oppose this
     Application and the seventh has indicated that it is “neutral” or “agnostic.” Valenzuela
26
     Decl. ¶¶ 16-22.
27   4
      This Court approved the OU-2 Consent Decree in the matter titled United States of
28   America et al. v. Abex Aerospace et al., Case No. 2:16-CV-02696-GW (Ex.).

                                                  -3-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 7 of 13 Page ID #:108



 1   dismissing the CERCLA claims, with prejudice, on the grounds that they were time-
 2   barred.5 Id. Plaintiffs appealed that ruling, the briefing and argument by the parties is
 3   complete, and the Ninth Circuit has taken the matter under submission. Id.
 4         On March 18, 2020, Plaintiffs filed the Complaint in this action against
 5   defendants Cal-Tron Plating, Inc. et al., along with a Notice of Related Case,
 6   indicating that this case was related to the Arconic and Abex actions. Id.¶ 7. The
 7   Complaint asserts only two causes of action: a claim for contribution under CERCLA
 8   Section 113(f), 42 U.S.C. § 9613(f), and a claim for declaratory relief under CERCLA
 9   Section 113(g)(2), 42 U.S.C. § 9613(g)(2) and the Federal Declaratory Judgments Act,
10   28 U.S.C. § 2201. Id.
11         After this suit was filed, counsel for Plaintiffs, Ronald Valenzuela, attempted to
12   contact Defendants to propose submitting a stipulated request to this Court, asking the
13   Court to enter an order staying this case pending the outcome of the Arconic Appeal.
14   Id.¶¶ 9-10. Mr. Valenzuela was eventually able to identify counsel each Defendant
15   had retained for this case, and he discussed the proposed stipulated request for a stay
16   with Defendants’ counsel, including counsel for Defendant Vanowen. Id. During
17   those discussions, Mr. Valenzuela provided background concerning the Arconic case
18   and the Arconic Appeal and advised Defendants’ counsel that the Ninth Circuit’s
19   decision in the Arconic Appeal would likely bear directly on this case. Id. Mr.
20   Valenzuela also shared a draft of the proposed stipulation with counsel for the
21   Defendants who expressed interest in the stay. Id.
22         Counsel for Vanowen, Thomas Weiss, expressed skepticism about the stay, but
23   indicated he would discuss it with his client. Id. ¶ 11. The remaining Defendants were
24   generally amenable to the concept of a stay pending the outcome of the Arconic
25   Appeal, though the details of the stipulation still needed to be worked out. Id.
26
     5
27     A third claim asserted in Arconic for injunctive relief under the Resource
     Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901-6992k, the sole
28   remaining claim, is currently stayed. Valenzuela Decl. ¶ 6.
                                                 -4-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 8 of 13 Page ID #:109



 1          On May 15, 2020, Mr. Weiss contacted Mr. Valenzuela, to request a meeting to
 2   confer about Vanowen’s intention to file a Rule 12(b)(6) motion. Id.¶ 12. The parties
 3   conferred telephonically on the afternoon of May 20 and discussed the anticipated
 4   motion. Id. ¶ 14. Mr. Valenzuela again proposed submitting a stipulated request to
 5   stay this case as a means to avoid the time, expense, and cost of litigating the
 6   anticipated motion, but Mr. Weiss rejected the proposal, indicating that Vanowen may
 7   have a laches defense even if the Ninth Circuit reverses the ruling in Arconic. Id.
 8          Mr. Valenzuela then indicated that he would discuss the contents of the parties’
 9   telephone conference with Plaintiffs and would later advise Mr. Weiss if the parties
10   were at an impasse. Id.¶ 15. During the call, Mr. Valenzuela also informed Mr. Weiss
11   that if the parties could not find a way to avoid Vanowen’s anticipated Rule 12
12   motion, Plaintiffs intended to file an ex parte application the following day seeking
13   the relief sought by this Application. Id.
14          Later that evening, Mr. Valenzuela e-mailed Mr. Weiss, advised him that the
15   parties were at an impasse and that Plaintiffs would seek a stay via an ex parte
16   application the following day, Thursday, May 21. Id.¶ 16. Although Mr. Weiss later
17   responded by e-mail expressing “surprise” that Plaintiffs would be applying ex parte
18   for a stay and objecting that ex parte relief was not appropriate, Mr. Weiss expressed
19   no such surprise during the call earlier that day, did not indicate that ex parte relief
20   was inappropriate, and instead commented that it was well within the Court’s
21   discretion to decide that a stay was the appropriate course of action. Id.
22   III.   ARGUMENT
23   A.     The Relief Sought By This Application
24          Plaintiffs seek an order staying this case pending the outcome of the Arconic
25   Appeal. The requested stay would begin upon entry of the Court’s order granting this
26   Application, and the stay would automatically terminate the earlier of: (a) 30 days
27   following the date that the Ninth Circuit’s decision in the Arconic Appeal becomes
28   final and non-appealable, or (b) December 1, 2020. Further, under the requested order,

                                                  -5-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 9 of 13 Page ID #:110



 1   Defendants’ respective deadlines to respond to the Complaint would be tolled during
 2   the stay. Defendants’ new response deadline would be the later of: (a) 30 days after
 3   the stay is lifted, or (b) the time that was remaining for the Defendants to respond to
 4   the Complaint as of the date the Court enters the order staying this case.
 5         Under the requested stay order, Plaintiffs will notify the Court of the Ninth
 6   Circuit’s decision in Arconic within 5 court days of Plaintiffs’ notice of that decision.
 7   No later than 21 days following the termination of the requested stay, the parties will
 8   file a joint status report and propose a date for a status conference with the Court.
 9   B.    This Court Has Authority To Stay This Case
10         As this Court observed in Arconic [see Dkt. No. 346 at Page ID #: 7187-88], a
11   district court has discretionary authority to stay a proceeding pending another court’s
12   ruling. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1110-11 (9th Cir. 2005); Leyva v.
13   Certified Grocers of California, Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979) (“A trial
14   court may [properly] find it is efficient for its own docket and the fairest course for the
15   parties to … stay … an action before it, pending resolution of independent
16   proceedings which bear upon the case.”); see also Clinton v. Jones, 520 U.S. 681,
17   706-07 (1997) (“The District Court has broad discretion to stay proceedings as an
18   incident to its power to control its own docket.”) (citing Landis v. N. Am. Co., 299
19   U.S. 248, 254 (1936)). To assess whether a stay is appropriate, courts assess the
20   competing interests affected by a stay. Lockyer, 398 F.3d at 1110 (citing CMAX, Inc.
21   v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). These interests include: (1) hardship or
22   inequity a party may suffer by going forward; (2) possible damage that may result
23   from the granting of a stay; and (3) the orderly course of justice measured in terms of
24   the simplifying or complicating of issues, proof, and questions of law which could be
25   expected to result from a stay. Id.; Schwarzer, Tashima, et al., Fed. Civ. Proc. Before
26   Trial (2014) § 2:4395, at 2E-47-48.
27         Here, the competing interests weigh in favor of staying this case.
28         1.     If this case goes forward while the Arconic Appeal is pending, the

                                                 -6-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 10 of 13 Page ID #:111



 1                 parties would suffer hardship and inequity.
 2         Plaintiffs’ CERCLA claims in this matter are substantively similar to the
 3   CERCLA claims asserted in Arconic, which this Court ruled were time-barred. As
 4   such, the Ninth Circuit’s decision in the Arconic Appeal will likely have a material
 5   effect on whether Plaintiffs may pursue their claims against Defendants. Waiting,
 6   therefore, for the Ninth Circuit to render its decision would be prudent and appropriate
 7   before proceeding in this case.
 8         Defendant Vanowen, however, insists upon litigating the central issue now
 9   before the Ninth Circuit: when the statute of limitations expires for the types of
10   CERCLA claims asserted here. If Vanowen files its anticipated motion, Plaintiffs will
11   be compelled to oppose it to preserve all of its arguments for appeal, and as this Court
12   will recall from Arconic, the briefing on the statute-of-limitations issue was
13   voluminous.
14         Contesting the statute-of-limitations issue now, in this case, makes little sense.
15   It would be an utter waste of the parties’ time, effort, and money to contest the
16   CERCLA claims based on a statute-of-limitations defense, only to have the Ninth
17   Circuit later decide that those claims are not time-barred. Conversely, if the Ninth
18   Circuit were to issue a decision in Arconic that renders the CERCLA claims in this
19   case impossible to maintain, there are far less costly and more efficient means of
20   disposing of those claims than fully briefing and arguing a motion to dismiss.
21         Nor would the Court be well served by investing judicial resources to manage
22   this case and adjudicate the parties’ disputes while the Arconic Appeal is pending.
23   Those resources should be conserved until it is clear to what extent the claims asserted
24   here, and Defendant Vanowen’s anticipated motion, are viable.
25         2.      No possible damage would result from granting a stay.
26         Plaintiffs are not asking the Court to deprive Vanowen, or any Defendant, of its
27   rights, claims, or defenses in this action. All are expressly preserved. After the
28   Arconic Appeal is resolved, and assuming that Plaintiffs’ claims remain viable under

                                                 -7-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 11 of 13 Page ID #:112



 1   the Ninth Circuit’s decision, Defendants will have an opportunity to challenge the
 2   Complaint and defend against Plaintiffs’ claims on the merits.
 3         This case is in its earliest stages. It was filed a few weeks ago, and Defendants
 4   have only recently been served. No pending motions, discovery, or other pretrial
 5   activities would be disrupted by a stay or have to be redone when it is lifted. And no
 6   party would gain an unfair advantage over any other party if the case is stayed, as the
 7   requested stay applies equally to all parties.
 8         Indeed, the only parties that arguably would suffer from a stay are Plaintiffs, as
 9   they have already incurred millions of dollars to address OU-2—and those costs
10   continue to grow every day—while the status of their CERCLA claims aimed at
11   compelling Defendants to help bear those costs remains uncertain. Nevertheless,
12   Plaintiffs understand that under the current circumstances, a stay is the most efficient
13   and cost-effective way to proceed at this time.
14         3.     The orderly course of justice would be served by granting a stay.
15         A stay would in no way complicate issues, proof, or questions of law in this
16   case. To the contrary, waiting for the Ninth Circuit to render its decision in the
17   Arconic Appeal would simplify this case. That decision may dispose of the defenses
18   that Defendant Vanowen wishes to litigate via its anticipated motion to dismiss, but in
19   all events, it will provide clarity concerning when the statue of limitations expires for
20   the types of CERCLA claims asserted in this case.
21         Vanowen’s professed reason for opposing a stay is without merit. It claims that
22   it might prevail on a laches defense even if the Ninth Circuit concludes that the claims
23   asserted in Arconic are not time-barred. Plaintiffs dispute this and are confident that
24   Vanowen cannot succeed on that defense. But, importantly for purposes of deciding
25   this Application, a stay of this case pending the outcome of the Arconic Appeal would
26   in no way preclude Vanowen from asserting that defense after the stay is lifted. The
27   stay would have no effect whatsoever on the nature or availability of any claim or
28   defense possessed by a party to this lawsuit. Its only impact would be in the timing of

                                                 -8-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 12 of 13 Page ID #:113



 1   asserting those claims or defenses, and any perceived inconvenience, or impatience, in
 2   having to wait to litigate those claims or defenses is significantly outweighed by the
 3   enormous costs and burdens that would be imposed on the parties and the Court by
 4   not waiting.
 5   IV.   CONCLUSION
 6         Because the Ninth Circuit’s coming decision in Arconic may have a material
 7   effect on this case, a stay of this case pending the outcome of the Arconic Appeal is
 8   reasonable and warranted. It is the fairest course for the parties, conserves party and
 9   judicial resources, promotes judicial economy, and does not prejudice or otherwise
10   harm any party. It is no surprise, then, that most of the Defendants do not oppose this
11   Application. Only one Defendant, Vanowen, insists upon litigating an issue that the
12   Ninth Circuit may decide in the very near future, but it fails to offer a valid basis for
13   not waiting and instead demands that the parties and the Court adopt the least fair,
14   least efficient, and least economical course in this action. Accordingly, Plaintiffs
15   respectfully submit that this Application should be granted and this case stayed
16   pending the outcome of the Arconic Appeal.
17

18

19

20    Dated: May 21, 2020                          LATHROP GPM LLP
21

22                                                 By: /s/ Ronald A. Valenzuela
                                                      Ronald A. Valenzuela
23                                                    Attorneys for Plaintiffs Arconic Inc.
24                                                    et al.
25

26

27

28

                                                  -9-
Case 2:20-cv-02586-GW-E Document 14 Filed 05/21/20 Page 13 of 13 Page ID #:114



 1                                    Appendix A
 2                               Counsel for Defendants
 3   Cal-Tron Plating, Inc.                   Electronic Chrome & Grinding Co.,
 4
     Justin Panitchpakdi                      Inc.
     VAN NESS FELDMAN LLP                     Thomas P Schmidt
 5   3717 Mt. Diablo Boulevard, Suite 200     LAW OFFICES OF THOMAS P
 6   Lafayette, California 94549                SCHMIDT
     Tel.: (925) 282-8012                     900 Fulton Avenue, Suite 250
 7   Fax: (925) 284-0870                      Sacramento, California 95825
 8   jpanitchpakdi@vnf.com                    Tel.: (310) 962-9128
                                              tpjschmidt@gmail.com
 9
     Duncan Industries, Inc.                  Halliburton Energy Services, Inc.
10   Aaron P. Allen                           William D. Wick
     GLASER WEIL FINK HOWARD                  WACTOR & WICK LLP
11
     AVCHEN &                                 3640 Grand Avenue
12     SHAPIRO LLP                            Suite 200
13
     10250 Constellation Boulevard            Oakland, California 94610
     19th Floor                               Tel.: (510) 465-5750
14   Los Angeles, California 90067            bwick@ww-envlaw.com
15
     Tel.: (310) 282-6279
     Fax: (310) 556-2920
16   aallan@glaserweil.com
17   Mid-West Fabricating Co.                 Santa Fe Rubber Products, Inc.
     Timothy C. Cronin                        David Van Riper
18
     THE CRONIN LAW GROUP                     VAN RIPER LAW
19   390 Bridge Parkway, Suite 220            1254 Irvine Boulevard, Suite 200
     Redwood City, California 94065           Tustin, California 92780
20
     Tel.: (415) 951-0166                     Tel.: (714) 731-1800
21   Fax: (415) 951-0167                      dave@vanriperlaw.com
     tcronin@crowlaw.com
22
     Sunrise Properties, LLC                  Vanowen Holdings, LLC
23
     Michael Vergara                          Thomas J. Weiss
24   SOMACH SIMMONS & DUNN                    WEISS & ZAMAN
     500 Capitol Mall, Suite 100              1925 Century Park East, Suite 2140
25
     Sacramento, California 95814             Los Angeles, California 90067
26   Tel.: (916) 446-7979                     Tel: (310) 788-0710
     Fax: (916) 446-8199                      Fax: (310) 788-0735
27
     mvergara@somachlaw.com                   tweiss@weisslawla.com
28

                                            -10-
